DAWKINS, J.
Defendant appeals from a conviction and sentence under a charge of having carnal knowledge of an vmmarried female below the age of consent. The errors; assigned are covered by four bills of exception.
Bill No. 1.
[1] The first bill was reserved to the overruling of an objection to testimony showing acts of carnal knowledge with -the prosecuting witness and at times different from the one charged in the bill. The per curiam informs us that the evidence was admitted to corroborate the proof made to sustain the charge in the bill, and to show motive and intent. This ruling was in line with the decisions of this court, as well as the text-books-on criminal law and criminal evidence. State v. Wichers (No. 24738) 89 South. 883.1 See, also, State v. De Hart, 109 La. 570, 33 South. 605; Underhill’s Crim. Ev. §§ 381, 396, and 415; Wharton’s Crim. Law. (11th Ed.) vol. 1, p. 139; McLain’s Crim. Law, vol. 2, p. 285, § 1124.
Bill No. 2.
[2] Bill No. 2 complains of the overruling of an objection to- the following question *1063asked the accused on cross-examination, on the ground that it was not upon any matter brought out on his direct examination, to wit:
“Q. (handing letter to witness). Did you not write and sign this letter and mail it to Noble Creel at Merryville, La.?”
The per curiam of the judge recites:
“The defendant had testified fully in chief as to the charge against him, denying the charge, claiming that at the time of the alleged commission of the acts he was at work a mile away, and declaring that during an absence in Texas subsequently ho had written to his wife and received letters from her. On cross-examination, and over objection by counsel, he identified the letter in question as having been written by him during the same absence in Texas to Noble Creel, brother of the prosecuting witness. The letter contained a request not to tell defendant’s wife of its receipt, because she would not write to him. It contained also statements tending to show his relations with the prosecuting witness. Upon both points it was in direct rebuttal of his testimony in chief.”
In these circumstances the ruling was correct.
Bill No. 3.
[3] This bill is to test the ruling of the lower court excluding evidence by which it was sought to show- that the prosecuting witness had had sexual intercourse with persons other than the accused, and that a conspiracy had been formed between her, her mother, and a third person to charge defendant with the crime, when in fact the third person in the conspiracy, dint Nelson, had committed the' offense. The per curiam is as follows:
“All of the evidence contained in the bill of exceptions .was first excluded by the court until the state put Glint Nelson on the stand and asked him whether or not he had ever committed -an offense with Edna Creel, which he answered in the negative. Whereupon the court ruled that the door had been opened by the state, and before the trial was over allowed the defendant to recall the witnesses, and all of the evidence contained in the bill which was first excluded was then admitted by the court.”
The error, if any, was therefore cured.
Bill No. 4.
[4] The last bill was reserved to the following remarks of the district attorney made in his opening argument, to wit:
“Now, to convince you of the manner of man which you have to deal with in this ease, I call your attention to the fact that the defendant allowed his wife and little children to remain throughout the trial in court, inside the. railing, to witness the degrading testimony adduced against him.”
We arc informed by the judge that the wife of the defendant was a witness in his behalf, and remained inside the bar during the trial. The objection was that the matter referred to was not part of the record, and was an attempt to prejudice the jury against defendant.
The circumstances to which the district attorney referred were already apparent to the jury, who had undoubtedly observed that defendant’s wife was a witness, and that his children were present, if such were the fact. If so, then the counsel was only commenting on a situation of which the jury could take cognizance, or had the right to do so, especially in view of the fact that accused was a witness in his own behalf, and the discussion was relevant to that extfent, as affecting his credibility as a witness. State v. Fourchy, 51 La. Ann. 228, 25 South. 109; State v. Williams, 107 La. 789, 32 South. 172; State v. Forbes, 111 La. 473, 35 South. 710; State v. Jones, 51 La. Ann. 103, 24 South. 594.
Finding no other error, the verdict and sentence appealed from are affirmed.

 Ante, p. 643.